Case
 Case19-12371-BFK
      19-12371-BFK Doc Doc117
                           120-2FiledFiled
                                       01/13/21   Entered
                                           02/17/21       01/13/21
                                                     Entered       15:33:21
                                                              02/17/21        Desc
                                                                       09:20:22    Main
                                                                                 Desc
           Exhibit(s) Recap ofDocument       Page 6 offor
                              Income and Expenses      282020 Page 1 of 1
